      Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 HUTTON TOYS, LLC,

                    Plaintiff,                     Case No.

     v.

 NINGBO WINPEX IMP. & EXP. CO., LTD.               JURY TRIAL DEMANDED
 d/b/a COSSY TIME, HANGZHOU
 TUOXIANG TECHNOLOGY CO., LTD.
 d/b/a GOTOY, and JOHN DOE
 COMPANIES 1 – 11

                    Defendants.


                                          COMPLAINT

          Plaintiff, Hutton Toys, LLC (“Plaintiff” or “Hutton Toys”), by and through its attorneys

Aronberg Goldgehn Davis and Garmisa, for its Complaint against NINGBO WINPEX IMP. &

EXP. CO., LTD. d/b/a COSSY TIME (“Cossy Time”), HANGZHOU TUOXIANG

TECHNOLOGY CO., LTD. d/b/a GOTOY (“Go Toy”), and JOHN DOE COMPANIES 1 – 11

(collectively referred to as “Defendants”) states as follows:

                       ALLEGATIONS COMMMON TO ALL COUNTS

                                        Nature of the Case

          1.     This is an action for copyright infringement in violation of 17 U.S.C. § 106

(exclusive rights in copyrighted works) and 17 U.S.C. § 501 (infringement of copyright).

                                            The Parties

          2.     Hutton Toys is a New York limited liability company, having its principal place of

business at 1510 56th Street, Brooklyn, New York.
       Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 2 of 7 PageID #:1




       3.         Hutton Toys designs, manufactures, imports, and distributes toys, including

magnetic tiles.

       4.         Hutton Toys sells toys, including magnetic tiles on the online retail store

Amazon.com (“Amazon”).

       5.         Cossy Time has its principal place of business in the People’s Republic of China.

       6.         Cossy Time sold and continues to sell magnetic tiles on Amazon (ASINs

B07313R4BF, B0793M6TQB, B0793KYB9T, B0793MCMB6, and B0793MF1H5) (“Cossy

Unauthorized Magnetic Tiles”).

       7.         Go Toy has its principal place of business in the People’s Republic of China.

       8.         Go Toy sold and continues to sell magnetic tiles on Amazon (ASINs

B07QQBFNSM, B07HMZT2V2, and B07HJ1767D) (“Go Toy Unauthorized Magnetic Tiles”).

       9.         John Doe Companies 1 – 11 sold and continues to sell magnetic tiles on Amazon.

       10.        As referred to herein, an “Infringing Product” is any one or more of ASINs

B07313R4BF, B0793M6TQB, B0793KYB9T, B0793MCMB6, B0793MF1H5, B07QQBFNSM,

B07HMZT2V2, and B07HJ1767D.

                                             Jurisdiction

       11.        This Court has original subject matter jurisdiction over the claims in this action

pursuant to 28 U.S.C. §1331, 1338, and the Copyright Act 17 U.S.C. § 501 et seq.

       12.        When Cossy Time filed its DMCA counter notification, it consented “to the

jurisdiction of any federal district court located in the United States of America.”

       13.        When Go Toy filed its DMCA counter notification, it consented to the jurisdiction

of Federal District Court in which it has sufficient contacts to.




                                                   2
      Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 3 of 7 PageID #:1




       14.     Each Infringing Product is an unauthorized copy of Hutton Toys’ copyrighted

designs.

       15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because each of the

Defendants directly targets business activities toward consumers in the United States, including

Illinois, through at least the fully interactive commercial Amazon listing.

       16.     Specifically, each of the Defendants is reaching out to do business with Illinois

residents by operating one or more commercial, interactive website through which Illinois

residents can purchase an Infringing Product.

       17.     Each of the Defendants has targeted sales activity to Illinois residents by operating

one or more online stores that offer shipping to the United States, including Illinois, accept

payment in U.S. dollars, and on information and belief, has sold an Infringing Product to residents

of Illinois. Each of the Defendants has and is committing tortious acts in Illinois, engaging in

interstate commerce, and wrongfully caused Hutton Toys substantial injury in the State of Illinois.

                                         Factual Background

       18.     Currently, Hutton Toys has 12 different brands of toys, including SHAPE mags®.

       19.     SHAPE mags® are magnetic tiles to create and enhance STEM Skills. SHAPE

mags® are thrilling for children of all ages. SHAPE mags® encourage creativity and innovative

thinking as children’s brains develop.

       20.     Hutton Toys has a registered trademark for SHAPE mags® used in connection with

magnetic toy building tiles, shapes and accessories for use therewith (U.S. Registration No.

5,371,893).




                                                 3
       Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 4 of 7 PageID #:1




       21.     Hutton Toys is the owner of all right, title, and interest in the U.S. Copyright

Registration No. VA-1-988-106 for SHAPE mags© (Copyright Registration). Attached as Exhibit

A is a true and correct of the Copyright Registration.

       22.     The Copyright Registration covers various magnetic tiles.

       23.     Among the exclusive rights granted to Hutton Toys under the Copyright Act

include the exclusive rights to reproduce, prepare derivative works of, distribute copies of, and

display the SHAPE mags© designs to the public.

       24.     Hutton Toys discovered the Cossy Unauthorized Magnetic Tiles and Go Toy

Unauthorized Magnetic Tiles on Amazon and reported such infringing activity to Amazon, which

resulted in a takedown notice.

       25.     Defendants contacted Hutton Toys’ corresponding agent requesting information as

to what each was specifically infringing.

       26.     On November 6, 2019, counsel for Hutton Toys sent letters to the Defendants that

had contacted Hutton Toys wherein he identified for each Defendant which of that Defendant’s

products infringed the SHAPE mags© copyright, provided a copy of the copyright registration,

and requested documents from each Defendant.

       27.     On November 6, 2019, Cossy Time filed its DMCA counter notification.

       28.     On November 13, Go Toy filed its DMCA counter notification.

                                            COUNT I
                               COPYRIGHT INFRINGEMENT
                              Violation of 17 U.S.C. §§ 106 and 501

       29.     Plaintiff re-alleges and incorporates the allegations set forth in each of the foregoing

paragraphs as if fully set forth herein.




                                                  4
       Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 5 of 7 PageID #:1




       30.     Hutton Toys is the owner of the valid and enforceable copyright registration for

SHAPE mags©, which contain certain copyrightable subject matter under 17 U.S.C. § 101, et seq.

       31.     Hutton Toys has complied with the registration requirements of 17 U.S.C. § 411(a)

for SHAPE mags© and has obtained a copyright registration for SHAPE mags©.

       32.     Defendants do not have any ownership interest in the SHAPE mags© copyright.

       33.     Defendants had access to SHAPE mags© via the internet.

       34.     Without authorization from Hutton Toys, or any right under the law, Defendants

have deliberately copied, displayed, distributed, produced, reproduced, and/or made derivative

works incorporating the SHAPE mags© designs in its Infringing Products.

       35.     Defendants’ products are virtually identical to and/or substantially similar to the

look and feel of SHAPE mags©.

       36.     Defendants’ conduct infringes and continues to infringe Hutton Toys’ SHAPE

mags© copyright in violation of 17 U.S.C. § 501(a) and 17 U.S.C. §§ 106(1) – (3), (5).

       37.     Defendants’ reap the benefits of the unauthorized copying and distribution of the

SHAPE mags© design in the form of revenue and other profits that are driven by the unauthorized

sale of the Infringing Products.

       38.     Defendants have unlawfully misappropriated Hutton Toys’ protectable expression

by taking material of substance and value and created the Infringing Products that capture the total

concept and feel of SHAPE mags©.

       39.     Upon information and belief, Defendants’ infringement has been willful,

intentional, purposeful, and in disregard of and with indifference to, Hutton Toys’ rights.

       40.     Defendants, by their actions, have damaged Hutton Toys in an amount to be

determined at trial.




                                                 5
       Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 6 of 7 PageID #:1




       41.      Defendants’ conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause Hutton Toys great and irreparable injury that cannot fully be compensated

or measured in money. Hutton Toys has no adequate remedy at law. Pursuant to 17 U.S.C. § 502,

Hutton Toys is entitled to a preliminary and permanent injunction prohibiting further infringement

of SHAPE mags©.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Hutton Toys, LLC, prays for entry of:

       1.       A FINAL JUDGMENT as to each Defendant that each Defendant has infringed,

and willfully infringed Hutton Toys’ SHAPE mags© copyright in violation of 17 U.S.C. §§ 106

and 501;

       2.       An ORDER pursuant to 17 U.S.C. § 502, enjoining each of the Defendants, their

affiliates, officers, agents, servants, employees, attorneys, confederates, and all persona acting for,

with, by, through, under, or in active concert with them be temporarily, preliminary, and

permanently enjoined and restrained from:

             a. reproducing, distributing copies of, making derivative works of, publicly displaying

                the SHAPE mags© copyrighted designs in any manner without express

                authorization from Hutton Toys; and

             b. further infringing the SHAPE mags© copyrighted design and damaging Hutton

                Toys’ goodwill.

       3.       A further ORDER

             a. Pursuant to 17 U.S.C. § 504(a) and (b), requiring Defendants to account for all

                gains, profits, and advantages derived and accrued as a result of their infringement

                of SHAPE mags©;




                                                  6
       Case: 1:19-cv-07571 Document #: 1 Filed: 11/15/19 Page 7 of 7 PageID #:1




           b. Pursuant to 17 U.S.C. §504, an award of Hutton Toys’ actual damages, as well as

               all profits from Defendants from infringing SHAPE mags© or statutory damages

               including increased statutory damages, whichever is greater;

           c. Attorney’s fees and costs to Hutton Toys; and

           d. Assessing such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

Plaintiff demands a trial by jury.



Filed this 15th day of November 2019                       Respectfully submitted,

                                                           HUTTON TOYS, LLC

                                                           /s/ Christopher W. Niro


Christopher W. Niro
cniro@agdglaw.com
Kristina D. Diesner
kdiesner@agdglaw.com
ARONBERG GOLDGEHN DAVIS & GARMISA
330 N. Wabash Ave., Suite 1700
Chicago, IL 60611
312-755-3161




                                               7
